Title: To Benjamin Franklin from the Comte de Sarsfield, 7 April 1778
From: Sarsfield, Guy-Claude, comte de
To: Franklin, Benjamin


Le mardi 7 avril 1778
M. de Sarsfield envoie savoir des nouvelles de Monsieur franklin et Le prier, si cela ne le derange pas, d’avoir la bonté d’arriver chez lui demain a deux heures, deux heures et un quart au plus tard parce que M. Le prince de Tingry a une assez mauvaise santé et se trouve derangé de diner trop tard.
 
Addressed: A Monsieur / Monsieur franklin / A Passy
